Per Curiam:
The learned judge committed no error in refusing the relief’ prayed for by the plaintiff, nor in decreeing that the bill be dismissed at the costs of the plaintiff therein.
In the absence of any cross bill asking therefor, the portion of the decree as to the force and effect to be given to the articles, of separation is unauthorized; and to the extent of striking out' that part of the decree it is amended.
Thus modified the decree is affirmed, and the appeal dismissed, at the costs of the appellant.